191 Pa. Super. 405 (1959)
Furtek
v.
West Deer Township, Appellant.
Superior Court of Pennsylvania.
Argued November 11, 1959.
December 17, 1959.
*406 Before GUNTHER, WRIGHT, WOODSIDE, ERVIN, and WATKINS, JJ. (RHODES, P.J., and HIRT, J., absent).
Sylvan Libson, with him Max O. Siegel, and Richard M. Moss, for appellant.
Zeno Fritz, for appellees.
OPINION PER CURIAM, December 17, 1959:
The order of the Court of Common Pleas of Allegheny County is affirmed on the opinion of Judge SOFFEL for the court below reported at 19 Pa. D. & C. 2d 169.